DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
 Response to Arguments
Applicant’s arguments, filed 1/28/22, have been fully considered and are persuasive.  Prior withdrawn claims are rejoined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/22 was filed after the mailing date of the Final Office Action on 10/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is again noted that multiple submissions of art that appears to lack relevance to the inventive concept of this application. Specifically the transverse actuated release mechanism for an array of connectors. 
Allowable Subject Matter
Claims 5-10, 13, 17-64, 67 and 71-87 are allowed. The prior art made of record lacks the transverse, through-bore member which actuates a securing feature by way of a cam release surface on the connector and associated bore.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2017/0293326 (210; figure 5).
CN 215578245U (figure 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883